Case 4:19-cr-00831 Document1 Filed on 10/21/19 in TXSD Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint

 

United States Courts

UNITED STATES DISTRICT COURT southern Dist of Tema

 

 

 

for the
Southern District of Texas ocT 21 2019
United States of America David J. Bradley, Clerk of Court
v.
Miguel Angel Rivera Case No. “4 , 4
3 H19- 198 1M
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 29, 2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A (a)(2) . Receipt of child pornography
18 U.S.C. § 2252A (a)(5)(B) Possession of child pornography

This criminal complaint is based on these facts:

See attached Affidavit.

M Continued on the attached sheet. Z

——aiiplainant ’s signature
Robert J. Guerra, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

ox: Oc Wr 2019 < acer t,?

NN Tudge S signature

City and state: Houston, Texas Frances H. Stacy, USMJ

Printed name and title

 

 

 

 
Case 4:19-cr-00831 Document1 Filed on 10/21/19 in TXSD Page 2 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, hereby depose and state the following:

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBD, assigned to
the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
Houston Child Exploitation Task Force which, among other things, investigates criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the illegal production, distribution, receipt and possession of child
pomography, in violation of 18 U.S.C. §§ 2251, 2252A and 2252A et seq. I have received
training in the areas of child pornography and child exploitation. I have had the
Opportunity to observe and review numerous examples of child pornography in all forms
of media including computer media. Child Pornography, as defined in 18 U.S.C. § 2256,
is:

“any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where — (A) the production of
such visual depiction involves the use of a minor engaging in sexually explicit conduct;
... [or] (C) such visual depiction has been created, adapted, or modified to appear that
an identifiable minor is engaging in sexually explicit conduct.” For conduct occurring
after April 30, 2003, the definition also includes “(B) such visual depiction is a digital

image, computer image, or computer-generated image that is, or is indistinguishable
from that of a minor engaging in sexually explicit conduct.”

2. This Affidavit is made in support of a criminal complaint charging Miguel Angel
RIVERA with violating 18 U.S.C. § 2252A(a)(5)(B) and 2252A(a)(2), the possession and
receipt of child pornography within the Southern District of Texas.

3. Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this
investigation, I have set forth only those facts that I believe are necessary to establish
probable cause that evidence of violation of 18 U.S.C. § 2252A(a)(5)(B) occurred on or
about , August 30, 2019, and violation of 18 U.S.C. § 2252A(a)(2) on or about August 29,

 

 

 
Case 4:19-cr-00831 Document1 Filed on 10/21/19 in TXSD Page 3 of 6

2019, have been committed by Miguel Angel RIVERA. Throughout this Affidavit,
statements made by sources of information and other witnesses are set forth in substance
and in pertinent part unless otherwise indicated. Further, the facts and circumstances of
this investigation have been set forth in pertinent part for the purpose of this Affidavit and

do not include the complete factual history of this investigation, or all of its details.

Factual Basis to Support Criminal Complaint
On June 14, 2019, SA Robert J. Guerra, FB! Houston Division, using a computer
located in Houston, Texas, connected to the Internet conducted an online session involving
the IP address 73.32.170.41. During this session, SA Guerra utilized a law enforcement

tool that allows single-source downloads from the BitTorrent P2P network.

During the undercover session which started on June 14, 2019, at 20:22:34 (GMT -
05:00) and ended in June 15, 2019, at 20:26:26 (GMT -05:00), SA Guerra conducted a
single-source download from IP address 73.32.170.41. SA Guerra downloaded over 20
image files from IP address 73.32.170.41. Several of the image files were contact sheets
containing between 2 and 16 images per sheet.

SA Guerra has reviewed the downloads obtained from IP address 73.32.170.41 and
believes, based on his training and experience, that at least 25 single image files obtained
from IP address 73.32.170.41, during the session specified above, depict child
pornography as defined in Title 18, United States Code, Section 2256. The file name and
the description of 3 child pornography files downloaded from IP address 73.32.170.41 are

given below:

Adry cucumber.MTS thumbs [2014.05.19 21.11.09].jpg — This is a contact sheet
containing a total of 12 images, depicting a nude minor female, who appears to be under

the age of 14. The minor female can be seen contacting her genitals with a cucumber.

b) Adry Play With Dely and Dad (4).MTS thumbs [2014.05.19 21.58.04].jpg — This is a

contact sheet containing a total of 4 images, depicting two minor females, both of whom

appear to be under the age of 14. One of the images depicts one minor female being orally

 

 
Case 4:19-cr-00831 Document1 Filed on 10/21/19 in TXSD Page 4 of 6

penetrated by an adult male’s penis.

c) AdryBlowjob2(1).MTS thumbs [2014.05.19 21.03.59].jpgz — This is a contact sheet

9.

containing a total of 12 images, depicting a nude minor female, who appears to be under
the age of 14, and a nude adult male. In several of the images, the minor female can be
seen kissing the adult male while one of her hands is placed on the adult male’s penis.
Another one of the images depict the same minor female being orally penetrated by an

adult male’s penis.

SA Guerra determined that the IP address 73.32.170.41 is registered to the Internet

Service Provider (ISP) Comcast Communications. On June 19, 2019, Comcast

Communications responded to an administrative subpoena and provided account
information for IP address 73.32.170.41 assigned during the undercover session conducted
by SA Guerra. The account information provided by Comcast Communications is as

follows:

Subscriber Name: Miguel Rivera
Service Address: 7222 Bellerive Dr

APT 1907

Houston, TX 77036
Telephone #: 713-295-9860.
Status: Active

E-mail User IDs: mar537

On August 30, 2019, FBI Houston executed a federal search warrant at the residence
located at 7222 Bellerive Drive, Apartment Number 1907, Houston, Texas. During the
execution of the warrant, law enforcement made contact with Miguel Angel RIVERA,
hereinafter referred to as “RIVERA.” RIVERA was subsequently interviewed by SA
Guerra and SA Michael Whitmire. After being advised of his Miranda Rights, which he

stated he understood, RIVERA agreed to make a statement

RIVERA advised the interviewing agents that child pornography would be found on

 

 
10.

11.

Case 4:19-cr-00831 Document. Filed on 10/21/19 in TXSD Page 5 of 6

his laptop as well as an external hard drive, both of which were located in his bedroom.
RIVERA admitted to using the BitTorrent program to locate and download child
pornography images and videos. RIVERA stated he understood that files don’t just
download on their own, he had to select which files to download via the BitTorrent
program. RIVERA stated he had downloaded child pornography as recently as a few days”
prior to the execution of the search warrant. RIVERA stated he used the term “pthc” to
find files depicting child pornography via the BitTorrent program.

RIVERA stated he knew child pornography was illegal, but stated his interest in child
pornography started as “research” on why the material was so readily available on the
Internet. During the interview, RIVERA was shown several screen shots depicting several
videos to include those described in paragraph 6. Rivera stated he recognized the
screenshots shown to him as files he had downloaded via BitTorrent. RIVERA stated he

knew he had made a mistake, but that it was never his intent to harm a child.

SA Guerra has begun a review of the items seized pursuant to the search warrant
executed at Rivera’s residence on August 30, 2019, and has found at least 10 video files
depicting child pornography. Several of the videos depict minor females, who appear to
be under that age of 12, being orally and vaginally penetrated by an adult male’s penis.
Based on my training and experience the files foynd on RIVERA’s devices meet the
federal definition of child pornography as defined by Title 18, United States Code, Section
2256.

 
Case 4:19-cr-00831 Document1 Filed on 10/21/19 in TXSD Page 6 of 6

CONCLUSION

12. Based on all information set forth above, your Affiant believes there is probable cause
to believe that on or about August 29, 2019, Miguel Angel RIVERA, was in violation of
Title 18 U.S.C. § 2252A(a)(2) by receiving child pornography, via the BitTorrent network,
also that on or about August 30, 2019, RIVERA was in violation of Title 18 U.S.C. §
2252A(a)(5)(B) by possessing child pornography material found on devices which were

seized pursuant to the search warrant executed at 7222 Bellerive Drive, Apartment

Number 1907, Houston, Texas on said date. f

Robert J. Guerra
Special Agent, FBI

Subscribed and sworn before me this day of October 2019, and I find probable cause.

Krafic& & A. Stacy
United States Magistrate Judge

 

 
